Citation Nr: 1048309	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-24 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for metastatic non-small cell 
lung carcinoma, for accrued purposes. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from October 1965 to July 1967.  
The Veteran died in May 2007.  The Appellant is the Veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the RO in 
Montgomery, Alabama. 


FINDING OF FACT

At the time of his death in May 2007, the evidence of record 
established that the Veteran's primary diagnosis was metastatic 
non-cell lung carcinoma.


CONCLUSION OF LAW

The criteria for an award of service connection for metastatic 
non-small cell lung carcinoma, for accrued benefits purposes, 
have been met. 38 U.S.C.A. §§ 1103, 1110, 1112, 1310, 5103, 
5103A, 5107, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312, 3.316, 3.159, 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Service Connection for Accrued Purposes

If a veteran dies as a result of service-connected disability, 
his surviving spouse is entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2009).  
Under applicable law, a person who bore the expense of the 
surviving spouse's last sickness and burial may receive accrued 
benefits to which the surviving spouse was entitled at death 
under existing ratings or decisions, or those based on evidence 
in the file at date of death.  38 U.S.C.A. § 5121(a) (West 2002); 
38 C.F.R. § 3.1000(a) (2010).  

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death, in support of a claim for 
VA benefits pending on the date of death.  38 C.F.R. § 
3.1000(d)(4).  A claim for VA benefits pending on the date of 
death means a claim filed with VA that had not been finally 
adjudicated by VA on or before the date of death.  Such a claim 
includes a deceased beneficiary's claim to reopen a finally 
disallowed claim based upon new and material evidence or a 
deceased beneficiary's claim of clear and unmistakable error in a 
prior rating or decision.  Any new and material evidence must 
have been in VA's possession on or before the date of the 
beneficiary's death. 38 C.F.R. § 3.1000(d)(5).

In the present case, the appellant contends that she is entitled 
to accrued benefits because the evidence in the file at the date 
of her husband's death demonstrated that service connection for 
metastatic non-cell cell carcinoma was warranted.  Indeed, cause 
of death and burial benefits were granted in this case, in 
September 2009, as the primary cause of death has been shown as 
lung cancer and the Veteran's exposure to Agent Orange in service 
has been conceded.   

However, in denying her claim for service for metastatic non-cell 
lung carcinoma, for purposes of accrued benefits, the RO observed 
that the evidence available at the time of the Veteran's death 
supported the finding that the primary of his cancer was 
adenocarcinoma of the brain with metastasis.  The RO indicated 
that the evidence considered in its decision to award service 
connection for the cause of the Veteran's death consisted of a 
March 2007 discharge summary from DCH Regional Medical Center 
that diagnosed the Veteran as having metastatic lung carcinoma 
with brain metastasis.  The summary shows that the Veteran was 
hospitalized at DCH from March 3 to 14, 2007.  Emphasis was 
placed on the fact that the March 2007 summary from DCH was not 
of record at the time of the Veteran's death.  In other words, as 
a primary diagnosis of metastatic non-small cell lung carcinoma 
was not shown until after the Veteran's, there was insufficient 
to trigger the presumption of service connection under 38 C.F.R. 
§§ 3.307 and 3.309.  

The Board does agree.  Indeed, the Board notes that the evidence 
of record at the time of the Veteran's death includes a March 7, 
2007 note that indicated that a fax had been received from the 
Veteran's oncologist that assessed the Veteran as having 
metastatic non-small cell lung carcinoma.  Given the dates of the 
Veteran's hospitalization at DCH, it is reasonable to believe 
that the fax was sent to VA by DCH.  Nevertheless, the fact that 
the discharge summary from DCH was used to support the finding 
that the primary site of the Veteran's cancer was his lungs and 
not the brain and thereby support the award of service connection 
for the cause of death, does not negate the fact there was 
sufficient evidence of record at the time of his death to support 
the award of presumptive service connection for metastatic non-
small cell lung carcinoma.


Thus, as a diagnosis of metastatic non-small cell lung carcinoma 
was shown in evidence at the time of the Veteran's death, and 
that the Veteran's lung cancer would have been presumed to have 
caused by his presumed in-service exposure to herbicide agents, 
service connection of metastatic non-small cell lung carcinoma is 
warranted for accrued purposes.  The claim for accrued benefits 
is therefore granted.


ORDER

Service connection for metastatic non-small cell lung carcinoma, 
for accrued purposes, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


